1    John R. Manning
     Attorney at Law
2    1111 H Street, Suite 204
     Sacramento, CA 95814
3    (916) 444-3994
     Fax (916) 447-0931
4    jmanninglaw@yahoo.com

5    Attorney for Defendant
     MIGUEL HUITRON
6

7                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,               )   Case No.: 2:10 CR 162 JAM
                                             )
10                        Plaintiff,         )   STIPULATION REGARDING EXCLUDABLE TIME
                                             )   PERIODS UNDER SPEEDY TRIAL ACT;
11   vs.                                     )   FINDINGS AND ORDER
                                             )
12   MIGUEL HUITRON,                         )   Date:    November 19, 2019
                                             )   Time:    9:15 a.m.
13                        Defendant.         )   Judge:   Honorable John A. Mendez
                                             )
14

15         The United States of America through its undersigned counsel, Heiko

16   Coppola, Assistant United States Attorney, together with counsel for

17   defendant Miguel Huitron, John R. Manning, Esq., hereby stipulate the

18   following:

19         1.    By previous order, this matter was set for a change of plea hearing

20   November 19, 2019.

21         2.    By this stipulation, the defendant now moves to continue the change

22   of plea until January 14, 2020 at 9:15 a.m.      The parties move to exclude time

23   between November 19, 2019 and January 14, 2020 under Local Code T-2

24   (complexity of the case) and Local Code T-4 (to allow defense counsel time to

25   prepare).    Such time exclusions were previously ordered in this matter prior

26   to Mr. Huitron being brought before the Court.       Such exclusions are still

27   appropriate based on the number of defendants and the amount of discovery (as

28   noted below).



                                                  1
1         3.   The parties agree and stipulate, and request the Court find the

2    following:

3              a.      This is a nine-year-old wire-tap case with (originally) 12

4                      defendants.   The United States has produced 8,536 pages of

5                      discovery and thirteen discs of audio files and call

6                      translations.

7              b.      Mr. Huitron has been provided a draft plea agreement by the

8                      government.   The plea agreement contemplates attributing a

9                      significant amount of methamphetamine to Mr. Huitron.

10                     Additionally, the plea agreement contemplates the

11                     possibility of a guideline enhancement related to

12                     leadership.   After receiving the plea agreement, Mr.

13                     Huitron has requested the opportunity to review with

14                     counsel, a second time, a number of phone calls wherein Mr.

15                     Huitron is either allegedly one of the voices on the

16                     recording or is referred to by the individuals who were

17                     recorded.   The noted recordings are extremely numerous but

18                     are all related to either the drug totals and/or the

19                     potential leadership enhancement.   When initially reviewed

20                     with the defendant, the recordings lacked context.   Now

21                     that Mr. Huitron has been provided with a draft plea

22                     agreement he is better able to understand how the

23                     recordings may be relevant to his potential guideline

24                     calculations (and sentence).

25                     After reviewing the discovery with the defendant a second

26                     time, defense counsel requested from the government a

27                     significant volume of additional discovery.   The government

28                     provided the requested discovery.   The additional discovery



                                               2
1         included dozens of (several dozen in fact) recorded calls,

2         body wire recordings, videos and other electronic

3         recordings.   Many of the recordings are of conversations

4         conducted in Spanish.

5         Counsel has reviewed this (see above) discovery (as has the

6         defendant).   In the course of doing so, and in response to

7         information contained in the recently provided discovery,

8         undersigned counsel requested, informally, additional

9         discovery (transcripts) from the government.   The

10        government timely provided the requested transcripts (700 +

11        pages).

12        After reviewing the most recently provided transcripts,

13        counsel for Mr. Huitron prepared (and very recently)

14        forwarded a subsequent informal discovery request to the

15        government seeking material(s) not previously requested

16        (transcripts and/or summaries related to recordings made

17        via the body wire and/or of calls generated by the CS’ cell

18        phone).   (To date, the government has been very responsive

19        to the defense’s multiple informal discovery requests.)

20        Finally, counsel for Mr. Huitron also needs additional time

21        to either review the requested discovery, or discuss the

22        significance of the requested discovery’s absence, in terms

23        of culpability and USSG calculations, with Mr. Huitron.

24        (Mr. Huitron speaks only Spanish and is, as he has been,

25        incarcerated at the Sacramento main jail.)

26   c.   Counsel for the defendant believes the failure to grant a

27        continuance in this case would deny defense counsel

28



                                  3
1                       reasonable time necessary for effective preparation, taking

2                       into account the exercise of due diligence.

3               d.      The Government does not object to the continuance.

4               e.      Based on the above-stated findings, the ends of justice

5                       served by granting the requested continuance outweigh the

6                       best interests of the public and the defendant in a speedy

7                       trial within the original date prescribed by the Speedy

8                       Trial Act.

9               f.      For the purpose of computing time under the Speedy Trial

10                      Act, 18 United States Code Section 3161(h)(7)(A) within

11                      which trial must commence, the time period of November 19,

12                      2019, to January 14, 2020, inclusive, is deemed

13                      excludable pursuant to 18 United States Code Section

14                      3161(h)(7)(A) and (B)(ii) and (iv), corresponding to Local

15                      Code T-2 and T-4 because it results from a continuance

16                      granted by the Court at the defendant's request on the

17                      basis of the Court’s finding that the ends of justice

18                      served by taking such action outweigh the best interest of

19                      the public and the defendant in a speedy trial.

20

21         4.   Nothing in this stipulation and order shall preclude a finding that

22   other provisions of the Speedy Trial Act dictate that additional time periods

23   are excludable from the period within which a trial must commence.

24

25         IT IS SO STIPULATED.

26
     Dated:   November 13, 2019                 /s/ John R. Manning
27                                              JOHN R. MANNING
                                                Attorney for Defendant
28                                              Miguel Huitron



                                               4
1

2    Dated:   November 13, 2019                  McGregor W. Scott
                                                 United States Attorney
3
                                                 /s/ Heiko P. Coppola
4                                                HEIKO P. COPPOLA
                                                 Assistant United States Attorney
5

6                                        ORDER
7
          The Court, having received, read, and considered the stipulation of the
8
     parties, and good cause appearing therefrom, adopts the stipulation of the
9
     parties in its entirety as it’s order.
10

11
     IT IS SO FOUND AND ORDERED this 13th day of November, 2019.
12

13
                                   /s/ John A. Mendez________________
14                                 HONORABLE JOHN A. MENDEZ
                                   UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              5
